DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 05/26/2021 has been entered.  Claims 1-7, 9-20, and 22 are pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the phrase “a second user-interface module configured to detachably couple with the housing separately from the user-interface module” is confusing because “the user-interface module could be referring to the second user-interface module or the other prior recited user-interface module.  Examiner suggest having the first recitation of “a user-interface module” changed to - - a first user-interface module - - to clearly identify which user-interface module is being referred/directed to.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7 and 9-21 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Mergener et al. (US 20160311094 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Mergener et al. (US 20160311094 A1) in view of Agevik et al. (US 20090095804 A1) in view of Wenger et al. (US 20160226278 A1) and further in view of Gass et al. (US 20070034394 A1).
Regarding claims 1, 11, and 19-20, Mergener et al. discloses a power tool (200/1200/1300/1500/1600/1700, figs. 1, 20-21, and 25-29) comprising: a rotatable tool holder (210) adapted/configured to receive a work instrument (socket, [0037, 0041]); a motor (214) adapted to drive the rotation of the tool holder; 
a housing (202) containing at least the motor and a handle (204, figs. 1, 20-21, and 25-29) having a first end and a second end opposite the first end, the first end coupled to the housing to position the handle extending from the housing and to provide a grip to manipulate the tool (figs. 1, 20-21, and 25-29); a power source (400) detachably coupled to the second end of the handle (fig. 20) and adapted to 
a user-interface module (600/800/1800) detachably coupled to a portion of the housing (figs. 1-35) distinct from the handle comprising a digital display [0039-0040], an input device (data port/USB [0039]) for receiving programmable instruction and configured to receive operational input, wherein the user-interface module communicates the operational input to the tool to govern operational characteristics of the tool [0038-0040, 0050, 0056, 0133]
wherein when the user-interface module is attached to the housing to create a housing and user-interface module combination, the combination enables the tool to be programmed via the user-interface module such that the user-interface module provides operational input to the tool which results in a programmed operational characteristic of the tool; wherein when the user-interface module is detached from the housing the tool is configured to be set in a default mode as a fixed tool such that the operational characteristics of the tool is a default characteristic, where the default characteristic of the tool is different from the programmed operational characteristic of the tool and wherein the module detachably couples to the housing to switch the power tool from a fixed mode to a 
A pre-configured mode may have certain default settings for particular applications (e.g., working with certain screw types or lengths or with certain types of work pieces like metal or wood), and a user may further configure certain relevant performance characteristics within a pre-configured mode. A user-defined mode allows the user to adjust certain performance characteristics (or variables) controllable on the tool [0147]…A user can continue to use these default modes, or the user may find that other modes are better suited for a task or project and may change the modes accordingly” [0163].
In the alternative, if it can be argued that the user interface is not connected to a portion of the housing distinct from the handle and when the user-interface module is detached from the housing the tool is configured to be set in a default mode as a fixed tool such that the operational characteristics of the tool is a default characteristic, where the default characteristic of the tool is different from the programmed operational characteristic of the tool and wherein the module detachably couples to the housing to switch the power tool from a fixed mode to a programmable mode and the method of operating a power tool comprising: providing a default operation mode of the power tool when a user-interface module is decoupled from the power tool; operating the power tool according to the 
Agevik et al. teaches et al. a user-interface module (32) that enables a tool/electronic device (phone/pda 10) to be programmed via the user-interface module such that the user-interface module provides operational input to the tool (phone/pda 10) which results in a programmed operational characteristic of the tool ([0047-0050, 0055, 0060, 0064-0066, 0068], claims 10, 18, and 25); wherein when the user-interface module is detached from the housing the tool is configured to be set in a default mode as a fixed tool such that the operational characteristics of the tool is a default characteristic (phone/pda 10 tool goes to default mode), where the default characteristic of the tool is different from the programmed operational characteristic of the tool wherein the module detachably 
Agevik et al. states:  “The operating circuitry 24 also may include capability to assume a default setting or condition in the event a suitable RFID signal is not received, e.g., is lacking, [0049]… If the accessory connector 33 had been plugged into or attached to the connector 30 and then is removed or disconnected from the connector 30, the loop 55 and block 55 will assure that the operating circuitry would be set or maintained in default mode” [0064]
Wenger et al. teaches a power tool (200) that uses RFID to attach to a user-interface module device (250) to be programmed wherein the module detachably couples to the housing to switch the power tool from a fixed mode to a programmable mode, the programmable mode representing a mode in which the power tool is programmed to provide a programmed operational characteristic of the tool when the module is coupled with the housing, the fixed mode representing a default mode independent from the programmable instruction provided to the user-interface module when the module is decoupled from the housing; and wherein the user-interface module is selectable between active and inactive states (can be set to be active or set to default/inactive [0136-
Gass et al. teaches having power tool (10) having a housing (12), handle (16), and a user interface (40/524) is connected to a portion of the housing distinct from the handle or attached anywhere on the tool with an input device (94) for receiving programmable instruction and configured to receive operational input, wherein the user-interface module communicates the operational input to the tool to govern operational characteristics of the 
Gass et al. states:  user interface 40 is shown mounted on the top portion 94 of the housing, instead of the position on the side of the housing shown in FIG. 1. It is within the scope of the position that user interface 40 may be mounted in any suitable location on the tool… user interface may be separable from the body of the tool” [0060] 
Given the suggestion and teachings of Mergener et al. to have a detachable user-interface module to attach to the power tool housing and create a user-interface module combination that programs/adjust the power tools modes, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the user-interface module combination, to have the user interface connected to a portion of the housing distinct from the handle, wherein when the user-interface module is detached from the housing the tool is configured to be set in a default mode as a fixed tool such that the operational characteristics of the tool is a default characteristic, where the default characteristic of the tool is different from the programmed operational characteristic of the tool and the method of operating a power tool comprising: providing a default operation mode of In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954) and it has been held that broadly providing a mechanical or automatic means to replace a manual activity which has accomplished the same result involves only routine skill in the art., In re Venner, 120 USPQ 192.
Regarding claims 2-7, 9-10, and 12-18, Mergener et al. discloses the user-interface module further comprises a digital display, a user input, and wireless communication capabilities, the operational input comprises electric power characteristics, motor control characteristics, or operational mode status, the operational input is received from a user or a remotely positioned wireless communication device, the user-interface module is selectable between active and inactive states, wherein with the user-interface module in the active state the tool operates as a programmable  tool, wherein with the user-interface module in the inactive state the tool operates as a fixed  tool, wherein detaching the user-interface module from the housing sets the tool in a default mode as a fixed  tool, wherein the user-interface module is configured to draw electric power from the power source, wherein the power tool and the user-interface module are configured to communicate data between one another, wherein in the fixed  mode the power tool operates according to a default operation mode previously stored in the tool, wherein in the programmable  mode the tool operates according to the programmable instruction wherein the user-interface module further comprises wireless communication (684/an antenna) capability ([0039, 0107-0114, 0135-0137, 0142-0144], figs. 16 and 22-25) wherein the programmable instruction comprises electric power 
Regarding claim 21, Mergener et al. discloses the handle (204) includes a first end and a second end, wherein the power source (battery) is detachably coupled to the handle at the first end (fig. 4), wherein the handle extends from the housing at the second end, and wherein the portion of the housing (202) distinct from the handle is distinct from a path between the second end to the first end ([0041], figs. 1-9).
Regarding claim 22, Mergener et al. discloses a second user-interface module (800) configured to detachably couple with the housing separately from the user-interface module (800), wherein when the second user-interface module is attached to the housing to create a second housing and user-interface module combination, the second housing and user-interface module combination enables the tool to be programmed via the user-interface module such that the user- interface module provides operational input to the tool which results in a second programmed operational characteristic of the tool that is different from each of the default characteristic of the tool and the programmed operational characteristic of the tool (600 communicates to the battery for operation characteristics, receives USB connection (612/652) and the laptop 800 communicates different operation characteristics (user data, maintenance, operational parameters/modes) and [0037-0039, 0080-0085, 0090-0092, 0097-0102, 0110-0111], fig. 16). Wenger et al. also teaches three different user-interfaces (250/270/350 [0108, 0197], fig. 1).
Response to Arguments
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., particular coupling of the user interface) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).   Also, on page 12 of the remarks attorney recites “power source 26 is detachably coupled to a second end 29”.  The specification defines this as a battery that can decouple with no drawing shown with a particular coupling arrangement.  It is not clear what applicant intends is different about battery 26 from the prior art.  Also, when 600 is detached is up to the user and both the battery 200 and user interface can be attached and reattached.  As claimed, the both the user-interface and the power source can be attached to the housing.  Moreover, Mergener et al. states the battery can be directly attached to the housing – “In some embodiments, the battery pack 400 is coupled directly to the power tool 200 to provide electrical power to the power tool 200” [0037].  Given that Mergener et al. teaches having the battery directly connected, different connections for external devices a person having ordinary skill in the art to which the claimed invention pertains to would be capable of modifying the user-interface module battery combination to be attached at different locations of the housing or handle.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See references cited, form 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864.  The examiner can normally be reached on M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT F LONG/         Primary Examiner, Art Unit 3731